ORDER

PER CURIAM.
Robert B. Hunt appeals from the trial court’s judgment, following a jury trial, convicting him of one count of the unclassified felony of forcible rape, in violation of Section 566.030, and one count of the unclassified felony of armed criminal action, in violation of Section 571.015. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).